Citation Nr: 0402614	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for cervical spine spondylosis, 
cervical spine arthritis, and/or C-6 radiculopathy, caused 
and/or aggravated by an excisional biopsy of the right 
posterior lymph node at the Greenville VA medical center in 
March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The veteran served on active duty from December 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for cervical spine 
spondylosis, cervical spine arthritis, and/or C-6 
radiculopathy, caused and/or aggravated by an excisional 
biopsy of the right posterior lymph node at the Greenville VA 
medical center in March 2000.


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
showing that cervical spine spondylosis, cervical spine 
arthritis, and/or C-6 radiculopathy, were caused or 
aggravated by an excisional biopsy of the right posterior 
lymph node at the Greenville VA medical center in March 2000.  

2.  The record on appeal does not contain medical evidence 
that cervical spine spondylosis, cervical spine arthritis, 
and/or C-6 radiculopathy, were due to VA fault or an event 
not reasonably foreseeable during the excisional biopsy of 
the right posterior lymph node at the Greenville VA medical 
center in March 2000.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for cervical spine spondylosis, cervical spine 
arthritis, and/or C-6 radiculopathy, claimed a residual of an 
excisional biopsy of the right posterior lymph node at the 
Greenville VA medical center in March 2000, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d).

First, the law and regulations include a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, in October 2002, 
VA notified the claimant that ultimately he was responsible 
for giving VA the evidence to support his claim.  He was 
notified what evidence was need to substantiate the claim, 
and notified that VA would obtain all relevant evidence in 
the custody of any VA facility he identified.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in an October 2002 letter.  The duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, all of the veteran's VA 
treatment records surrounding the March 2000 excisional 
biopsy of the right posterior lymph node at the Greenville VA 
medical center, as well as all of his subsequent cervical 
spine treatment, have been associated with the claim's files.  
The claimant was accorded VA examinations in April 2001.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  In August 2002, the veteran 
stated that he had no additional evidence to submit.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  In this regard, the Board notes 
that, while the record shows that there may be outstanding 
chiropractor records, the veteran notified VA in an August 
2002 statement that their were no other records, not already 
associated with the claims file, that needed to be obtained 
to substantiate his claim.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the May 2001 rating 
decision.  Cf. Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In this respect, after the October 2002 
VCAA letter was issued the veteran was given numerous 
opportunities to submit evidence, and he was afforded an 
opportunity to present testimony to the Board although he 
failed to appear for his own hearing.  Hence, the Board finds 
that the appellant was not prejudiced by VA's failure to 
issue the VCAA letter until after the May 2001 rating 
decision.

Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that the veteran's 
cervical spine spondylosis, cervical spine arthritis, and C-6 
radiculopathy, were caused or aggravated by an excisional 
biopsy of the right posterior lymph node at the Greenville VA 
medical center in March 2000.  It is requested that the 
veteran be afforded the benefit of the doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Under the law that has been in effect 
since well before the veteran filed his August 2000 claim, 
38 U.S.C.A. § 1151, provides as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . 
. . 

With the above criteria in mind, the Board finds that what is 
significant about the evidence of record is what it does not 
show, namely the record does not show proof of any additional 
disability caused by the surgical treatment.  The record also 
lacks proof of VA fault or an event not reasonably 
foreseeable.  Id.

Specifically, the record shows that the veteran underwent an 
excisional biopsy of the right posterior lymph node at the 
Greenville VA medical center in March 2000.  VA treatment 
records prepared in connection with the biopsy included, 
among other things, a consent form signed by the veteran in 
March 2000 that authorized VA to perform the procedure, a 
surgical report, nurse's notes, an outpatient discharge 
order, and post-procedure instructions.  These records are 
negative for any indication that additional disability was 
caused by the procedure, or by the VA physician doing 
something that could be considered carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or any indication that the procedure led to an 
event not reasonably foreseeable.  

Indeed, in the surgical report, it stated that:

[a]After induction of good basal 
anesthesia the patient was prepared and 
draped in the usual fashion.  A 4 
(centimeter) incision was made in the 
favorable skin crease, and superior and 
inferior flaps were raised in the 
subplatysmal plane using a Shaw 
hemostatic scalpel.  The spinal accessory 
nerve was carefully avoided, and an 8 mm 
suspicious lymph node in the posterior 
triangle was isolated and carefully 
removed intact.  This was sent for 
pathological examination without 
Formalin. Minor hemostasis was obtained.  
The wound was closed in layers.  
Dermabond was used to close the skin.  
The patient was returned to the 
Outpatient Department having tolerated 
the procedure well.  There was minimal 
blood loss.  (Emphasis Added).

Similarly, as to the March 2000 nurses notes, it reported 
that the veteran, following the procedure, was alert and had 
no complaints of discomfort.  Likewise, the March 2000 
outpatient discharge order and post-procedure instructions, 
they simply indicated that the veteran was to take Tylenol 
for any pain, could take a bath, and should return in two 
weeks for a follow-up.  

Likewise, while a review of the record on appeal shows the 
veteran post-surgical complaints and/or treatment for 
cervical spine problems, including physical therapy, these 
records are negative for any indication that additional 
disability was caused by the procedure, or by the VA 
physician doing something that could be considered 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or any indication 
that the procedure led to an event not reasonably 
foreseeable.  See VA treatment records dated in April 2000, 
May 2000, June 2000, July 2000, July 2002, and September 
2002.  Moreover, a review of the record on appeal also shows 
that the veteran, prior to the March 2000 procedure, had 
cervical spine problems.  See private treatment records from 
HR Backer Chiropractic dated in November 1999; VA treatment 
records dated in January 2000.

In fact, in April 2001 a VA peripheral nerve examiner, after 
a review of the entire record on appeal, specifically opined 
as follows:

[the veteran's] . . . chart and claims 
folder were reviewed and there is no 
indication that any nerve injury was 
sustained in the surgery .....  His right 
upper extremity complaints are best 
explained by the presence of cervical 
spondylosis with intervertebral foraminal 
compromise and spurring at the C5-6 
level.  That would correspond with the 
patient's major complaints of pain across 
the top of his shoulder and down into the 
lateral portion of his arm.

In fact, the patient did come for this 
appointment today and on examination, he 
does have signs of a C6 radiculopathy in 
the right upper extremity that is 
consistent with his MRI findings 
disclosed in a recent magnetic resonance 
image.

IMPRESSION:  There is no evidence that 
the patient sustained a peripheral nerve 
injury in the lymph node biopsy but his 
complaints of upper extremity pain and 
weakness are more likely related to his 
cervical osteoarthritis and cervical 
spondylosis.  (Emphasis Added).

Similarly, the April 2001 VA spine examiner, after a review 
of the entire record on appeal, specifically opined as 
follows:

Please note his C-file was here today and 
reviewed . . . I think that [the veteran] 
has at least two, possibly three 
problems. 

1.  I believe he most likely has 
spondylosis of the cervical spine, which 
may be causing problems with radicular 
pain down the right arm.  

2.  He most likely has degenerative 
changes in the right shoulder, especially 
the acromioclavicular joint.  He could 
possibly even have some evidence of 
subacromial impingement with partial 
thickness rotator cuff pathology.  I do 
not think that there has been any damage 
to the spinal accessory nerve.  He does 
have some mild atrophy of the trapezius 
on that side. However, this is mild.

In my opinion, I think most of his 
problem is coming from his neck.  I did 
send him for cervical spine x-rays today, 
AP and lateral.  I do not think that the 
surgical procedure made his pain worse in 
terms of the procedure.  In terms of 
positioning for surgery, it very well may 
have made his spondylosis flare up in his 
neck.  (Emphasis Added).

Initially, while the April 2001 VA spine examiner reported 
that the way the veteran's neck was positioned during the 
procedure "may have made his spondylosis flare up in his 
neck," a flare up is a temporary condition (i.e., not 
chronic) and cannot be a basis for finding "additional 
disability" as defined by 38 U.S.C.A. § 1151.  Accordingly, 
because the record does not contain any medical evidence that 
the March 2002 biopsy caused additional disability and that 
the VA physician performing the procedure did something that 
could be considered carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or any 
indication that the procedure led to an event not reasonably 
foreseeable, the Board concludes that the preponderance of 
the evidence is against the claim for § 1151 benefits for 
cervical spine spondylosis, cervical spine arthritis, and C-6 
radiculopathy.  The appeal is denied.

In reaching its conclusion the Board has not overlooked the 
veteran's and his representative's statements to VA, the 
April 2002 from the chiropractor's office manager, or the May 
2003 statements from co-workers.  Moreover, the Board 
recognizes that laypersons are competent to describe visible 
symptoms or manifestations of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  Nevertheless, these people 
have not been shown to be competent to provide medical 
opinion evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions).  That is, because of their lack of medical 
training and/or experience, they are not competent to offer 
an opinion linking any current cervical disorder to the March 
2000 surgery.  Espiritu.  Therefore, the Board will give more 
weight to the opinions provided by the April 2001 VA 
examiners then these lay statements. 

The Board also considered the veteran's January 2004 
statement that additional medical evidence was available at 
the VA medical center in Columbia, South Carolina.  This bare 
statement, however, was not accompanied by an offer of proof 
that this evidence would be pertinent to the claim at issue.  
That is, no argument or proof was offered explaining why this 
evidence would show a nexus between the veteran's March 2000 
biopsy and any current cervical disability.  As such, the 
Board finds no duty to secure that evidence.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for cervical spine spondylosis, cervical spine arthritis, and 
C-6 radiculopathy, as a result of an excisional biopsy of the 
right posterior lymph node at the Greenville VA medical 
center in March 2000, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



